Title: From Thomas Jefferson to George Jefferson, 12 September 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Monticello Sep. 12. 1801.
I recieved by the last post your favor of the 7th. covering a copy of my account with you. I have occasion for a thousand dollars to be immediately remitted to mr Barnes, who proposed setting out to Philadelphia in a few days, and it is material he should recieve it before his departure. a good draught on Philadelphia, or notes of the proper banks will be the best form of remittance. I shall remain here one fortnight longer only. I will determine with respect to the coal after my return to Washington. accept my affectionate salutations and best wishes.
Th: Jefferson
